Citation Nr: 1417104	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned a 10 percent evaluation effective from September 26, 2008.  A subsequent rating decision in May 2011 increased the evaluation to 30 percent effective April 15, 2011.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in June 2012.  In July 2012, the Board granted a 50 percent rating for PTSD for the entire appeal period, but denied referral of the Veteran's claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  Because the Veteran had testified that he was no longer employable, the Board found that a claim for a TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue was remanded by the Board for further development.

The Veteran appealed the Board's July 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court affirmed the 50 percent rating assigned by the Board, but vacated the portion of the decision that denied extraschedular consideration and remanded it back to the Board for readjudication.

The case now returns to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by symptoms that fall so far outside the rating schedule as to render its application inadequate, and does not result in any hospitalizations or marked interference with employment.

2.  The Veteran meets the schedular criteria for TDIU, but his service-connected disabilities (PTSD, lung disability, tinnitus, and bilateral hearing loss) do not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for referral for extraschedular consideration of service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (2013).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  With respect to the Veteran's PTSD claim, he appealed the initial disability rating assigned.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to his TDIU claim, an August 2012 letter provided him with the relevant notice and information.  The claim was then adjudicated in a September 2013 supplemental statement of the case (SSOC).  Therefore, any notice errors may were "cured" by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and hearing testimony have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's PTSD; and provide opinions regarding the impact of the Veteran's service-connected disabilities on his employability.  Notably, the duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.

II.  Extraschedular Consideration

Historically, the Board denied extraschedular referral of the Veteran's increased rating claim for PTSD in its July 2012 decision.  In its September 2013 decision, the Court found that the adjudication of both the extraschedular issue and the TDIU issue required a complete picture of service-connected disabilities and their effect on employability.  Since the record was incomplete as to employability with respect to TDIU, the Board's finding against referral for extraschedular consideration was premature.  See Brambly v. Peake, 17 Vet. App. 20 (2003).  The Board was instructed to again consider referral for extraschedular consideration based on the evidence obtained from its July 2012 remand of the TDIU issue.

In rating a service-connected disability, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected PTSD in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed in the Board's July 2012 decision.  Specifically, his symptoms included depressed mood and affect, decreased motivation, irritability, anger management, sleeping impairment, nightmares, anxiety, episodes of violence, and suicidal thoughts.  His condition also resulted in difficulty maintaining and establishing relationships.  These symptoms are expressly contemplated by 38 C.F.R. § 4.130, which governs mental disorders, including PTSD.  Additional symptoms which may warrant higher ratings, such as illogical speech, a continuous panic or depression, and spatial disorientation were not shown to be present.  

The Board further notes that the use of the term "such as" in the rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms specifically listed in the rating schedule.  For example, the recent April 2013 VA examination noted that the Veteran had "survivor's guilt" as a symptom, which is not specifically listed in the rating criteria but is nonetheless contemplated by it by listing other manifestations, such as depression, anxiety, and disturbances in motivation and mood.  There is no indication that the Veteran's PTSD results in any manifestations that fall so far outside this broad spectrum of symptoms contemplated by the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  

The Veteran has not been hospitalized for this condition during the appeal period.  As to employment, the Veteran is not currently employed, and testified at his June 2012 hearing that he would have problems being employed due to his anger.  Additional records from December 2009 show the Veteran reported experiencing anger on the job back when he was working.  While the Board has considered these statements, much of the medical and objective evidence of record does not indicate that the Veteran's PTSD would result in any occupational impairment above and beyond that which is already contemplated by the assigned 50 percent rating.  See 38 C.F.R. § 4.1.  His GAF scores during the appeal period range from 60 to 66.  GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  As described in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores of 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. 

In addition, VA examinations from March 2009, April 2011, and April 2013 documented, at worst, occupational impairment with reduced reliability and productivity.  These findings, combined with his GAF scores above, show that the Veteran's PTSD would not result in marked interference with employment beyond that which is already considered part of his 50 percent rating.  As a final matter, the Board notes that the rating criteria found in 38 C.F.R. § 4.130 specifically contemplate occupational impairment, up to and including total impairment.  Therefore, returning to Step 1 of the Thun analysis, even if marked interference with employment were present, it is already a factor in the assignment of a rating for PTSD.

For these reasons, referral for extraschedular consideration for service-connected PTSD is not warranted.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more or (2) two or more disabilities where there is (a) at least one disability is ratable at 40 percent or more and (b) sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

During the appeal period in this case, the Veteran has been service-connected for PTSD at 50 percent, and his total disability rating has been 70 percent.  Therefore, he meets the schedular criteria.  The Veteran is service-connected for PTSD, a lung disability, tinnitus, and bilateral hearing loss.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service-connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his August 2012 TDIU application, the Veteran reported that he had completed 2 years of college, and had worked in sales on a full-time basis (40 hours per week) from January 1981 until March 1997.  He reported that he did not leave this job due to any disability, but that he became too disabled to work in 2004.  

VA examinations dated March 2009 and April 2011 shows that the Veteran retired in 1997 due to eligibility by age or duration of work.  The March 2009 examiner concluded that the Veteran's PTSD decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The April 2011 examiner stated that PTSD resulted in an occasional decreased in work efficiency and intermitted periods of an inability to perform occupational tasks, but that the Veteran otherwise had generally satisfactory functioning.  An April 2013 VA examiner stated that PTSD resulted in reduced reliability and productivity.

In VA records dated December 2009, and again during his June 2012 hearing, the Veteran reported experiencing anger while on the job.

An April 2013 VA audiological examination noted that the Veteran's hearing loss and tinnitus interfered with word understanding with any competing noise.  The Veteran would have difficulty hearing spoken instructions or comments from other workers when in noise.  He may also have difficulty with phone conversations.  Once he understands the topic at hand, however, his hearing loss and tinnitus should not interfere with completion of physical or sedentary work.

An April 2013 VA respiratory examination noted that the Veteran's condition causes a cough, occasional wheezing, and has caused him to seek medical attention on rare occasions.  The Veteran was currently able to look after his wife, and performed tasks such as cooking, laundry, and yard work.  The examiner concluded that the Veteran's respiratory conditions are minor, and would not impact his ability to work.

Based on this evidence, the Board finds that a TDIU is not warranted in this case.  The VA audiologist noted that the Veteran would have some difficulty working in environments with competing noise, and talking over the phone, but that his hearing loss and tinnitus would not interfere with work once he understands the topic at hand.  The examinations for PTSD show that, at worst, the Veteran has reduced reliability and productivity resulting from that condition.  The VA respiratory examiner stated that the Veteran's lung condition would not impact his ability to work.  

While the Board acknowledges the occupational limitations associated with the Veteran's PTSD, hearing loss and tinnitus, such limitations are contemplated by the overall 70 percent disability rating currently in effect.  That is, the record does not reflect some factor which takes this Veteran's case outside the norm of any other veteran rated at the same level.  Van Hoose, supra.  The above limitations do not rise to the level of rendering the Veteran incapable of performing the physical and mental acts required for employment in his prior job of sales.


ORDER

Referral for extraschedular consideration of service-connected PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


